DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel (WO 2017/030520, IDS reference).
Regarding claim 1, Intel discloses a method for data transmission, comprising:
Receiving, by a first terminal, at least one of data or measurement signal sent by a second terminal (Page 7 lines 24-page 8 line 7 and figure 4, D2D relaying UE 130 [second terminal] sends sidelink transmission grant 430 for MTC reports to MTC UEs 120 [first terminal]);
Sending, by the first terminal, at least one of PSCCH, PSSCH, or PSFCH to a second terminal, the PSCCH, the PSSCH, or the PSFCH comprising at least one of feedback information or measurement information 
Regarding claim 3, Intel discloses wherein the feedback information comprises feedback information corresponding to the data sent by the second terminal (Page 7 lines 24-page 8 line 12 and figure 4, measurement reports at 440 correspond to sidelink transmission grant at 430); and the measurement information comprises measurement information corresponding to the measurement signal sent by the second terminal (Page 7 lines 24-page 8 line 12 and figure 4, measurement reports at 440 correspond to sidelink transmission grant at 430).
Regarding claim 5, Intel discloses receiving, by the first terminal, indication information carrier in data sent by the second terminal, wherein the indication information is used to determine resources for transmitting the PSSCH (Page 7 lines 24-page 8 line 7 and figure 4, D2D relaying UE 130 [second terminal] sends sidelink transmission grant 430 for MTC reports to MTC UEs 120 [first terminal]. The grant may contain detailed resource allocation for transmitting measurement reports on the PSSCH).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel as applied to claim 1 above, and further in view of Lee et al. (US 2020/0280961).
Regarding claim 2, Intel discloses the claimed invention above but does not specifically disclose the following limitations found in Lee et al.: wherein the measurement signal comprises at least one of a DMRS, a CSI-RS, a SRS or a PT-RS (Lee et al., Paragraphs 0492 and 0511, DMRS in the PSCCH region schedule the scheduling assignment transmitted by another UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Intel with the aforementioned teachings of Lee et al. in order to measure PSSCH-RSRP to select resources for transmission from a candidate set of resources (Lee et al., Paragraphs 0492, 0511).
Regarding claim 10, Intel discloses the claimed invention above but does not specifically disclose the following limitations found in Lee et al: wherein the measurement information comprises RSRP (Lee et al., Paragraphs 0492 and 0511, PSSCH-RSRP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Intel with the aforementioned teachings of Lee et al. in order to measure PSSCH-RSRP to select resources for transmission from a candidate set of resources (Lee et al., Paragraphs 0492, 0511).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel as applied to claim 1 above, and further in view of Yasukawa et al. (US 2020/0195317).
Regarding claim 4, Intel discloses the claimed invention above as well as the condition that the PSSCH comprises at least one of the feedback information or the measurement information (Page 8 lines 8-12 and figure 4, MTC UEs 120 report 440 measurement to D2D relaying UE 130 via PSSCH or separate sidelink physical channel), but does not specifically disclose the following limitations found in Yasukawa et al.: sending, by the first terminal, at least one of the feedback information or the measurement information to the second terminal through a MAC CE in the PSSCH, the MAC CE comprising at least one of the feedback information or the measurement information (Yasukawa et al., Paragraphs 0046-0047, D2D channel for transmitting data is referred to as PSSCH. A MAC PDU for use in the D2D communication includes a MAC control element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Intel with the teachings of Yasukawa et al. in order to further support D2D communication (Yasukawa et al., Abstract).

Claims 6-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel as applied to claim 1 above, and further in view of Guo (US 2020/0029318).
Regarding claim 6, Intel discloses the claimed invention above but does not specifically disclose the following limitations found in Guo: wherein the PSFCH is used to send only the feedback information (Guo, Paragraph 0130, PSFCH is where a UE can transmit some configured feedback signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Intel with the teachings of Guo in order to implement the PSFCH to be able to support reliable transmission in high velocity movement (Guo, Paragraph 0233).
Regarding claim 7, Guo discloses wherein the feedback information sent in the PSFCH is carried by a sequence (Paragraph 0261, PSFCH sequence).
Regarding claim 8, Intel discloses the claimed invention above but does not specifically disclose the following limitations found in Guo: wherein a frequency-domain transmission resource for the PSFCH is determined based on a lowest sub-band where the data is located 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Intel with the teachings of Guo in order to implement the PSFCH to be able to support reliable transmission in high velocity movement (Guo, Paragraph 0233).
Regarding claim 9, Intel discloses the claimed invention above but does not specifically disclose the following limitations found in Guo: wherein a time-domain transmission resource for the PSFCH is determined based on a subframe where the data is located (Guo, Paragraph 0130, PSFCH resource is one or more symbols in the time domain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Intel with the teachings of Guo in order to implement the PSFCH to be able to support reliable transmission in high velocity movement (Guo, Paragraph 0233).

Regarding claims 11-20, the functional limitations are rejected for similar reasons set forth in rejecting claims 1-10 above. Intel additionally discloses a device for data transmission, applied to a first terminal (Figure 12, UE 100) and comprising: one or more processors (Figure 12, processors 102 and 104a-f), a memory to store instructions executable by the one or more processors (Figure 12, memory/storage 104g storing data and/or instructions for operations performed by the processors 104), and a transceiver (Figure 12, RF circuitry 106).

Regarding claim 21, the functional limitations are rejected for similar reasons set forth in rejecting claims 1 and 11 above. Intel additionally discloses a non-transitory computer storage medium, having stored thereon computer-executable instructions, wherein the computer-executable instructions, when being executed by a processor, enable the processor to implement the functional limitations (Figure 12, memory/storage 104g storing data and/or instructions for operations performed by the processors 104).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
July 8, 2021